Citation Nr: 0325651	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  95-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar/lumbosacral spine.

3.  Entitlement to service connection for tendonitis of the 
left elbow.

4.  Entitlement to service connection for a bilateral tibia 
disorder, to include degenerative arthritis, myositis, and 
myalgias. 

5.  Entitlement to service connection for a bilateral foot 
disorder, to include degenerative arthritis and calcaneal 
spur of the right heel. 

6.  Entitlement to service connection for a bilateral knee 
disorder, to include patellar tendonitis. 

7.  Entitlement to service connection for a bilateral wrist 
disorder.
8.  Entitlement to service connection for a bilateral hand 
disorder. 

9.  Entitlement to service connection for a right elbow 
disorder. 

10.  Entitlement to service connection for a gastrointestinal 
disorder with diarrhea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations: orthopedic, 
gastrointestinal, and psychiatric.  Send 
the claims folder to the examiners for 
review; the examiners should indicate 
that the claims folder was reviewed.
The psychiatric examination is to 
evaluate the current severity of the 
veteran's service-connected PTSD.

The orthopedic examination is to 
determine the current nature and etiology 
of the veteran's disabilities of the 
lumbar/lumbosacral spine, elbows, hands, 
wrists, tibias, knees, and feet.  For any 
chronic disability found to be present at 
these joints, the examiner must express 
an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) 
that the disability(ies) is/are causally 
related to the veteran's period of active 
duty, to include his service in combat 
therein.  In making this determination, 
the examiner should consider the 
veteran's service medical records, 
including the August 1971 expiration of 
term of service examination; the June 
1994 VA general medical examination; the 
May 1998 VA general medical examination, 
and the opinions expressed therein; as 
well as the fact that the veteran has 
worked as a carpenter and cabinetmaker 
since his discharge from service.

The gastrointestinal examination is to 
determine the current nature and etiology 
of the veteran's gastrointestinal 
disorder with diarrhea.  The examiner 
must express an opinion as to whether it 
is as likely as not (50 percent or 
greater likelihood) that any chronic 
disability found to be present is 
causally related to the veteran's period 
of active duty, to include his service in 
combat therein.  In making this 
determination, the examiner should 
consider the veteran's service medical 
records, including the August 1971 
expiration of term of service 
examination; the June 1994 VA general 
medical examination; as well as the May 
1998 VA general medical examination, and 
the opinions expressed therein.

If the examiners are unable to provide 
the requested opinions without resorting 
to speculation, it should be so stated.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





